21-843-cv
    Helwing v. Pszeniczny


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 2nd day of March, two thousand twenty-two.

    PRESENT:
                GUIDO CALABRESI,
                SUSAN L. CARNEY,
                BETH ROBINSON,
                      Circuit Judges.
    _____________________________________

    Tomasz Piotr Helwing,

             Plaintiff-Counter-Defendant-Appellant,

                                   v.                           No. 21-843

    Jan Pszeniczny,

             Defendant-Counter-Claimant-Appellee,

    City of New York,

             Defendant-Appellee,

    Greg Soboleski, AKA Grzegorz Jonczyk, John
    and Jane Doe,

             Defendants.

    ____________________________________
FOR PLAINTIFF-APPELLANT:                              Tomasz Piotr Helwing, pro se, Howard
                                                      Beach, NY.

FOR DEFENDANT-APPELLEE JAN                            No appearance. *
PSZENICZNY:

FOR DEFENDANT-APPELLEE CITY                           MacKenzie Fillow, Deborah Brenner,
OF NEW YORK:                                          Assistant Corporation Counsel, for Georgia
                                                      M. Pestana, Corporation Counsel of the City
                                                      of New York, New York, NY.

       Appeal from a judgment of the United States District Court for the Eastern District of New

York (Matsumoto, J.).


       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Plaintiff-Appellant Tomasz Helwing, proceeding pro se, sued the City of New York and

others under 42 U.S.C. § 1983 and state law. 1 He alleges that he was beaten by police officers in

December 2013, falsely arrested in March 2015, and maliciously prosecuted from 2015 to 2017.

The district court dismissed the second amended complaint for failure to state a claim. We assume



* The court has been informed that Jan Pszeniczny, Helwing’s former landlord and a defendant in
this action, died in February 2020. Helwing did not move the district court to substitute a
representative of the estate for Pszeniczny in the litigation, and accordingly, the district court
dismissed Helwing’s claims against him. Helwing named Pszeniczny as an appellee in the notice
of appeal but has not moved for substitution in this court either. He does not challenge the dismissal
of Pszeniczny on appeal.
1
  Helwing also sued individual police officers, Jan Pszeniczny, and his former employer Greg
Sobolewski. The officers were never served and therefore were never parties to the litigation.
See Omni Capital Int’l, Ltd. v. Rudolph Wolff & Co., Ltd., 484 U.S. 97, 104 (1987) (“Before a
federal court may exercise personal jurisdiction over a defendant, the procedural requirement of
service of summons must be satisfied.”). The district court dismissed the claims against
Sobolewski because Helwing failed to prosecute the claims against him. Helwing did not
challenge the dismissal of Sobolewski on appeal. He therefore waived any issues related to the
dismissal. See LoSacco v. City of Middletown, 71 F.3d 88, 93 (2d Cir. 1995).

                                                  2
the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues

on appeal.

        I.      Waiver

        While we “liberally construe pleadings and briefs submitted by pro se litigants, reading

such submissions to raise the strongest arguments they suggest,” McLeod v. Jewish Guild for the

Blind, 864 F.3d 154, 156 (2d Cir. 2017) (per curiam) (internal quotation marks omitted), pro se

appellants must still comply with Federal Rule of Appellate Procedure 28(a), which “requires

appellants in their briefs to provide the court with a clear statement of the issues on appeal,” Moates

v. Barkley, 147 F.3d 207, 209 (2d Cir. 1998) (per curiam). We “normally will not[] decide issues

that a party fails to raise in his or her appellate brief.” Id.; see also LoSacco v. City of Middletown,

71 F.3d 88, 93 (2d Cir. 1995) (“[W]e need not manufacture claims of error for an appellant

proceeding pro se[.]”). Nor will we decide issues that a pro se appellant raises in his brief only

in passing. See Gerstenbluth v. Credit Suisse Secs. (USA) LLC, 728 F.3d 139, 142 n.4 (2d Cir.

2013) (pro se appellant “waived” all claims against one appellee by mentioning the adverse district

court ruling only “obliquely and in passing”); Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir.

1998) (“Issues not sufficiently argued in the briefs are considered waived and normally will not be

addressed on appeal.”).

        Here, Helwing’s opening brief fails to address the reasons the district court dismissed his

claims: he failed to allege that the individual defendants acted pursuant to a municipal policy or

custom; his excessive force claim was untimely; he failed to state claims for malicious prosecution;

and he failed to file a notice of claim for his state law claims. Instead, Helwing argues that the

district court was biased against him and that he was the subject of a RICO conspiracy—arguments

that are nonresponsive to the grounds for dismissal. He has thus waived any challenge to these

                                                   3
dispositive issues, and we affirm the district court’s judgment on that basis. See LoSacco, 71 F.3d

at 93.

         II.    Merits

         Even if we were to excuse the waiver, we would affirm the judgment on the merits. “We

review de novo a district court’s dismissal of a complaint pursuant to Rule 12(b)(6), construing the

complaint liberally, accepting all factual allegations in the complaint as true, and drawing all

reasonable inferences in the plaintiff’s favor.” Chambers v. Time Warner, Inc., 282 F.3d 147,

152 (2d Cir. 2002). To survive a motion to dismiss under Rule 12(b)(6), the complaint must plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim will

have “facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678.

         Helwing’s excessive force and false arrest claims were untimely. “Section 1983 actions

filed in New York are . . . subject to a three-year statute of limitations.” Hogan v. Fischer, 738

F.3d 509, 517 (2d Cir. 2013). A § 1983 claim “accrues when the plaintiff knows or has reason to

know of the harm.” Eagleston v. Guido, 41 F.3d 865, 871 (2d Cir. 1994) (internal quotation marks

omitted). Helwing filed his original complaint in July 2018. His complaint is therefore timely

only if his claims accrued in July 2015 or later. But Helwing complains of acts that occurred in

December 2013 (the alleged assault by the police officers) and March 2015 (his arrest). Any

§ 1983 claim premised on these acts was therefore untimely.

         Helwing also failed to state a claim for malicious prosecution under § 1983. To state such

a claim, a plaintiff must allege “(1) that the defendant initiated a prosecution against the plaintiff,

                                                  4
(2) that the defendant lacked probable cause to believe the proceeding could succeed, (3) that the

defendant acted with malice, . . . (4) that the prosecution was terminated in the plaintiff’s

favor . . . [and] that there was (5) a sufficient post-arraignment liberty restraint to implicate the

plaintiff’s Fourth Amendment rights.” Rohman v. N.Y.C. Transit Auth., 215 F.3d 208, 215 (2d

Cir. 2000) (internal quotation marks and citations omitted). Helwing alleges no facts suggesting

that the City was motivated by actual malice. He asserts generally that the officers involved and

“all lawyers correlated to the criminal case,” Second Am. Compl. ¶ 18, treated him unfairly and

engaged in misconduct throughout the criminal proceeding. But Helwing fails to allege any facts

that would establish malice on the part of the City in its proceedings against him from 2015 through

2017. Therefore, Helwing failed to state a claim for malicious prosecution.

       We have considered all of Helwing’s remaining arguments and find them to be without

merit. Accordingly, we AFFIRM the judgment of the district court.


                                              FOR THE COURT:
                                              Catherine O=Hagan Wolfe, Clerk of Court




                                                 5